—Order, Supreme Court, Bronx County (Bertram Katz, J.), *416entered April 20, 2004, which denied plaintiffs motion to restore the action to the trial calendar, unanimously affirmed, without costs.
Apart from the preclusive effect of the never-vacated prior order denying a prior motion to restore by plaintiff when neither side appeared to argue the motion (CPLR 5015), plaintiff fails to explain his utter lack of diligence in prosecuting the action or show a meritorious cause of action beyond the conclusory allegations in his notice of claim (CPLR 3404; see Muriel v St. Barnabas Hosp., 3 AD3d 419, 420 [2004]). Concur—Catterson, J.P., Acosta, DeGrasse and Abdus-Salaam, JJ.